Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022, has been entered.


Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 17146905 filed on May 27, 2022. Claims 1-2, 4-9, 11-16, and 18-20 were pending in the Application. Claims 1-2, 4-9, 11-16, and 18-20 have been amended. No new claims have been added. No new claims have been canceled. Claims 3, 10, and 17 remain canceled, without prejudice. Claims 1, 8, and 15 are the independent claims, the remaining claims depend, directly or indirectly, on claims 1, 8, and 15. Thus, claims 1-2, 4-9, 11-16, and 18-20 are currently pending.


Response to Arguments



In the context of Claim Interpretation, Intended Use, paragraph 13 of the Final Rejection Office Action dated March 03, 2022, Applicant has NOT adequately amended to render the Claim Interpretation, Intended Use, moot, therefore, Examiner does NOT rescind the Claim Interpretation, Intended Use, paragraph 13 of the Final Rejection Office Action dated March 03, 2022.
In the context of 35 U.S.C. § 101, Applicant asserts that the pending claims contain an inventive concept. Applicant particularly disagrees with the Office's conclusion that the claims are directed to an abstract idea in light of the recent Federal Circuit decision in Cosmokey Sols. GMBH & Co. KG v. Duo Sec. LLC, 2021 U.S. App. LEXIS 29808, *11, _F.4th _, 2021 WL 4515279. In Cosmokey, the Federal Circuit determined that the claims are not abstract, but rather are directed to a specific improvement to a particular computer-implemented authentication technique. The claims in Cosmokey involve a method of authenticating the identity of a user performing a transaction at a terminal (e.g., a computer), including activating an authentication function on the user's mobile device. In deciding whether the claims are directed to an abstract idea, the Federal Circuit stated that a technical solution directed towards improving security problem in networks and computers is non-abstract computer-functionality improvement. The Federal Circuit accordingly concluded that the claims were patent eligible because the claims were directed to specific verification methods that require a set of ordered steps that go beyond an abstract idea to recite a particular improvement to authentication that increases security in networks and computers.
Similar to Cosmokey, the claimed invention represents an improvement to a computer implemented authentication technique by streamlining the resource distribution process by allowing for resource distribution via a plurality of temporary resource patches, allowing for resource distribution in locations otherwise not available. For instance, the claims provide for a plurality of resource patches (e.g., at least a [first] temporary resource patch and a second temporary resource patch) for resource allocation(s) to be directly transferred between the temporary resource patches. By way of non-limiting example, the provision of multiple temporary resource patches to comprise transferred resource allocations provides users with ability to easily transfer resource allocations when a [first] temporary resource patch is lost, stolen, and/or otherwise no longer in the user's control. As such, similar to the claims found eligible in Cosmokey, the pending claims are a non-abstract computer-functionality improvement in the realm of resource transaction security in otherwise not available locations. Therefore, Applicant respectfully asserts that the pending claims contain an inventive concept.
Examiner has considered these arguments and is not persuaded. Examiner notes that MPEP § 2106.04(a) recites that the enumerated groupings of abstract ideas are defined as: 
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
Examiner notes that in Final Rejection Office Action dated March 03, 2022, paragraphs 16-22, in the context of the 35 U.S.C. §101 rejection, Examiner asserted that the abstract idea of “completing a resource transaction using computer technology” was grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices.” 
Examiner notes that claim 15 recites the method steps of “providing, …, … for affixing to a user using adhesive, wherein the … communicates with a …; identifying, …, a second … associated with the user; receiving, …, a transmission requesting the … be deactivated and a resource allocation associated with … be transferred to the second …; transferring, …, the resource allocation to the second …; deactivating, …, …; receiving, …, a transmission requesting the second … completion of the resource transaction, wherein the transmission further comprises an active timeframe for the second … activity and a resource allocation for the second …; receiving, …, at a first time a request for the resource transaction associated with the second …; determining, …, based on the first time being within the active timeframe and based on the resource allocation, whether the second … can complete the resource transaction; confirming, …, that the first time is within the active timeframe and is within the resource allocation and allow if the resource allocation is adequate to complete the resource transaction, execute execution of the resource transaction; and if the first time is not within the active timeframe or if the resource allocation is not adequate to complete the resource transaction, transmit a notification that indicates that the resource transaction cannot be completed deactivating, … the second ...”, which then is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Examiner further notes the additional elements of the claims such as “a processing device”, “a temporary resource patch”, “a computing device”, “a second resource patch”, “at least one memory device”, “at least one communication device”, “at least one processing device”, and “a non-transitory computer-readable storage medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use, and does not result in a technical improvement. The additional elements also do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “completing a resource transaction using computer technology.” 
Examiner also notes that the Federal Circuit accordingly concluded that the claims in Cosmokey were patent eligible because the claims were directed to specific verification methods that require a set of ordered steps that go beyond an abstract idea to recite a particular improvement to authentication that increases security in networks and computers, and is not similar to the instant claims being claimed, which are directed to completing a resource transaction with a resource patch, which according to FIG. 2, item 202, and [0049]-[0051], is an electronic or computing device.
Finally, Examiner notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “completing a resource transaction using computer technology” (e.g., “a computing device”, “a non-transitory computer-readable storage medium”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself.
Hence, claims 1-2, 4-9, 11-16, and 18-20 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 103, Applicant submits that Howard, Hanson, and Feng, singularly or in combination with the other cited references, do not teach or suggest the above-presented features of independent claims 1, 8, and 15. Specifically, the references at least fail to disclose either the request of a direct transfer of a resource allocation between a [first] temporary resource patch and a second temporary resource patch, nor is there disclosure of the actual direct transfer between a [first] temporary resource patch and a second temporary resource patch.
Specifically, Howard, Hanson, and Feng singularly or in combination do not teach or suggest the following recitation of the independent claims: (1) receiving a transmission requesting ... a resource allocation associated with the temporary resource patch be transferred to the second temporary resource patch; and ...
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1, and similarly claims 8 and 15, are not patentable. Claim 1, and similarly claims 8 and 15, stand rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Maeng (US 10902405 B1) now applying to the applicable amended sections for claim 1, and similarly claims 8 and 15.
In the context of 35 U.S.C. § 103, Applicant submits that Howard, Hanson, and Feng, singularly or in combination with the other cited references, do not teach or suggest the above-presented features of independent claims 1, 8, and 15. Specifically, the references at least fail to disclose either the request of a direct transfer of a resource allocation between a [first] temporary resource patch and a second temporary resource patch, nor is there disclosure of the actual direct transfer between a [first] temporary resource patch and a second temporary resource patch.
Specifically, Howard, Hanson, and Feng singularly or in combination do not teach or suggest the following recitation of the independent claims: … and (2) transferring the resource allocation to the second temporary resource patch. At no point does the cited prior art teach or suggest of a direct transfer of resource allocation between temporary resource patches. 
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1, and similarly claims 8 and 15, are not patentable. Claim 1, and similarly claims 8 and 15, stand rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Maeng (US 10902405 B1) now applying to the applicable amended sections for claim 1, and similarly claims 8 and 15. 
Therefore, the amended claim 1, and similarly claims 8 and 15, stand rejected under 35 U.S.C. § 103. Claims 2 and 4-7, which depend on claim 1, stand rejected under 35 U.S.C. § 103; claims 9 and 11-14, which depend on claim 8, stand rejected under 35 U.S.C. § 103; and claims 16 and 18-20, which depend on claim 15, stand rejected under 35 U.S.C. § 103.

Claim Objections







Claim 1 is objected to because of the following informalities:
“at least one processing device … to perform the operations of: provide …; identify …; transfer …; deactivate …; receive …; receive …; determine …; confirm …; and deactivate …” should read “at least one processing device … to perform the operations of: providing …; identifying …; transferring …; deactivating …; receiving …; receiving …; determining …; confirming …; and deactivating …”
Claim 8 is objected to because of the following informalities:
“confirm that the first time …” should read “confirming that the first time …”
Claim 15 is objected to because of the following informalities:
“if the first time is not within …, transmit a notification that indicates that the resource transaction cannot be completed” should read “if the first time is not within …, transmit a notification that indicates that the resource transaction cannot be completed;”
Claim 18 is objected to because of the following informalities:
“transmitting, …, wherein the second temporary resource patch modifies is configured to modify the one or more settings …;” should read “transmitting, …, wherein the second temporary resource patch modifies the one or more settings …;” or should read “transmitting, …, wherein the second temporary resource patch is configured to modify the one or more settings …;” As currently written, this limitation is grammatically awkward.

Claim Interpretation – Intended Use
Regarding claim 1, Examiner notes that the following limitation: ““provide the temporary resource patch for affixing to a user using adhesive, …;” is an intended use of “the temporary resource patch”; and therefore, carries limited patentable weight. Additionally, similar language is recited in claims 8 and 15. See MPEP § 2103 (I) (C).
Regarding claim 4, Examiner notes that the following limitations: “receiving an indication to modify one or more settings …; transmitting, … the indication that to modify the one or more settings … the user desires to modify, …; transmitting a confirmation … the user desires to modify …” are intended uses of “an indication, the indication, and the user”; and therefore, carries limited patentable weight. Additionally, similar language is recited in claims 11 and 18. See MPEP § 2103 (I) (C).
Regarding claim 5, Examiner notes that the following limitations: “receiving, an indication that the second temporary resource patch should be associated with a password; and” is an intended use of “the second temporary resource patch”; and therefore, carries limited patentable weight. Additionally, similar language is recited in claims 12 and 19. See MPEP § 2103 (I) (C).
Regarding claim 6, Examiner notes that the following limitations: “receiving an indication that the user desires to deactivate …;” is an intended use of “the user”; and therefore, carries limited patentable weight. Additionally, similar language is recited in claims 13 and 20. See MPEP § 2103 (I) (C).
Regarding claim 15, Examiner notes that the following limitations: “confirming, … the resource transaction is adequate to complete …; if the first time is not within … or if the resource allocation is not adequate to complete …” are intended uses of “the resource allocation”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 18, Examiner notes that the following limitations: “receiving, … an indication … the user desires to modify …” is an intended use of “the user”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Interpretation – No Patentable Weight
In regards to claim 7, the claim is directed to the system of claim 1, which comprises a “memory device”, “communication device”, and “processing device.” Claim 7 is directed to the “second temporary device”, which is not part of the system of claim 1, therefore, claim 7 does not have patentable weight. See MPEP § 2103 (I) (C).
In regards to claim 14, the claim is directed to the computer program product of claim 8, which comprises a non-transitory computer-readable storage medium having computer-readable program code that when executed by at least one processing device … Claim 14 is directed to the “second temporary device”, which is not part of the system of claim 8, therefore, claim 14 does not have patentable weight. See MPEP § 2103 (I) (C).

Claim Interpretation – Not Positively Recited
Regarding claim 1, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: claim 1: “determine, based on the first time …, whether the second temporary resource patch can complete the resource transaction;” (“A claim is only limited by positively recited elements …” Additionally, similar language is recited in claims 8 and 15. See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claim 5, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: claim 5: “preventing … without receiving an indication of the password.” (“A claim is only limited by positively recited elements …” Additionally, similar language is recited in claims 12 and 19. See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.























Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-2 and 4-7 are directed to “a method for electronic completion of a resource transaction using a temporary resource patch;” claims 8-9 and 11-14 are directed to “a computer program product for electronic completion of a resource transfer using a temporary patch;” and claims 15-16 and 18-20 are directed to “a computer-implemented method for electronic completion of a resource transfer using a temporary patch.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-2, 4-9, 11-16, and 18-20 are directed to the abstract idea of “completion of resource transfer,” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic practices or principles” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). recites the method steps of “providing, …, … for affixing to a user using adhesive, wherein the … communicates with a …; identifying, …, a second … associated with the user; receiving, …, a transmission requesting the … be deactivated and a resource allocation associated with … be transferred to the second …; transferring, …, the resource allocation to the second …; deactivating, …, …; receiving, …, a transmission requesting the second … completion of the resource transaction, wherein the transmission further comprises an active timeframe for the second … activity and a resource allocation for the second …; receiving, …, at a first time a request for the resource transaction associated with the second …; determining, …, based on the first time being within the active timeframe and based on the resource allocation, whether the second … can complete the resource transaction; confirming, …, that the first time is within the active timeframe and is within the resource allocation and allow if the resource allocation is adequate to complete the resource transaction, execute execution of the resource transaction; and if the first time is not within the active timeframe or if the resource allocation is not adequate to complete the resource transaction, transmit a notification that indicates that the resource transaction cannot be completed deactivating, … the second ...” Accordingly, the claim recites an abstract idea of “completion of a resource transfer.” (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processing device”, “a temporary resource patch”, “a computing device”, “a second resource patch”, “at least one memory device”, “at least one communication device”, “at least one processing device”, and “a non-transitory computer-readable storage medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “completion of a resource transfer.” 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “completion of a resource transfer” using computer technology (e.g., “a processing device”, “a non-transitory computer-readable storage medium”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, “completion of a resource transfer”, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Dependent claims 2, and 4-7, which depend solely from claim 1; dependent claims 9, 11-14, which depend solely from claim 8; and dependent claims 16, and 18-20, which depend solely from claim 15, do not remedy the deficiencies of independent claims 1, 8, and 15, and are rejected accordingly. The dependent claims further refine the abstract idea, “completion of a resource transfer” of the independent claims. The dependent claims recite an additional element of a user device, which when analyzed individually and as an ordered combination with the other dependent claims do not amount to significantly more. Claims 2, 4-7, 9, 11-14, 16, and 18-20, further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “completion of a resource transfer.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “completion of a resource transfer.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-2, 4-9, 11-16, and 18-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter Situations
Claim 1 recites “identify a second temporary resource patch ...;”, “receive a transmission requesting the temporary resource patch be deactivated and a resource allocation … be transferred to the second temporary resource patch.” Specification, [0047], recites “In some embodiments, the finalization authorization application, when executed by the processing device 138 is configured to cause the recipient system 106 to perform one or more steps described herein (e.g., transfer resources from a first resource to a second resource, … The recipient system 106 may communicate with the processing system 108 to receive static activity data sets, indicate processing of static activity data sets, indicate completion of an electronic activity, request validation of authentication credentials, confirm a resource transfer, and the like.” Specification, [0065], recites “… The resource network can receive the request from the user and update a database to indicate that the resource patch 202 is no longer active and should not be allowed to complete any resource transactions.” Finally, according to specification, [0019] a “second resource” can be “another device, database, etc.” or “target account”, but the specification does not disclose a “second resource” as a “second temporary resource patch.” These limitations do not appear to be supported by the specification. Therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. Additionally, similar language is recited in claims 8 and 15. (See MPEP § 608.04)

Written Description
Claim 2 recites “transmitting, … notification indicating that the second temporary resource patch is associated with the resource account.” Specification, [0005] and [0071], recites “… and transmit, …, a notification indicating that the temporary resource patch is associated with the resource account.” The written description requirement is not necessarily met when the claim language appears ipsis verbis in the specification. The language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.  Therefore, the limitation “notification indicating that the second temporary resource patch is associated with the resource account” has not been sufficiently described so that one skilled in the art can recognize what is being claimed. Additionally, similar language is recited in claims 9 and 16. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 4 recites “transmitting to the second temporary resource patch… a transmission that indicates the one or more settings the user desires to modify, …;” Specification, [0007] and [0074], recites “… a transmission that indicates the one or more settings the user desires to modify ...” The written description requirement is not necessarily met when the claim language appears ipsis verbis in the specification. The language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.  Therefore, the limitation “transmission that indicates the one or more settings the user desires to modify” has not been sufficiently described so that one skilled in the art can recognize what is being claimed. Additionally, similar language is recited in claims 11 and 18. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 4 recites “transmitting a confirmation that indicates that the one or more settings the user desires to modify have been modified.” Specification, [0007] and [0074], recites “… and transmit, via the resource application, a confirmation that indicates that the one or more settings the user desires to modify have been modified.” The written description requirement is not necessarily met when the claim language appears ipsis verbis in the specification. The language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.  Therefore, the limitation “confirmation that indicates that the one or more settings the user desires to modify have been modified” has not been sufficiently described so that one skilled in the art can recognize what is being claimed. Additionally, similar language is recited in claims 11 and 18. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 6 recites “storing data that indicates that the second temporary resource patch is deactivated; and …” Specification, [0009] and [0075], recites “… data that indicates that the temporary resource patch is de-activated ...” The written description requirement is not necessarily met when the claim language appears ipsis verbis in the specification. The language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.  Therefore, the limitation “data that indicates that the second temporary resource patch is deactivated” has not been sufficiently described so that one skilled in the art can recognize what is being claimed.   Additionally, similar language is recited in claims 13 and 20. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 6 recites “transmitting a confirmation that indicates that the second temporary resource patch is deactivated and that the resource allocation was transferred to the resource account associated with the user.” Specification, [0009] and [0076], recites “… and transmit, via the resource application, confirmation that indicates that the temporary resource patch is de-activated and that the remaining portion of the pre-determined resource allocation was transferred to the resource account associated with the user.” The written description requirement is not necessarily met when the claim language appears ipsis verbis in the specification. The language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.  Therefore, the limitation “confirmation that indicates that the second temporary resource patch is deactivated and that the resource allocation was transferred to the resource account associated with the user” has not been sufficiently described so that one skilled in the art can recognize what is being claimed. Additionally, similar language is recited in claims 13 and 20. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 15 recites “if the first time is not within …, transmit a notification that indicates that the resource transaction cannot be completed;” Specification, [0004], [0006], and [0070], recites “… transmit a notification that indicates that the resource transaction cannot be completed.” The written description requirement is not necessarily met when the claim language appears ipsis verbis in the specification. The language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.  Therefore, the limitation “notification that indicates that the resource transaction cannot be completed” has not been sufficiently described so that one skilled in the art can recognize what is being claimed.  (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 16 recites “receiving, …, a transmission that indicates the second temporary resource patch, …;” Specification, [0004] and [0005], recite “… a transmission that indicates the temporary resource patch.” The written description requirement is not necessarily met when the claim language appears ipsis verbis in the specification. The language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.  Therefore, the limitation “transmission that indicates the second temporary resource patch,” has not been sufficiently described so that one skilled in the art can recognize what is being claimed.  (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 18 recites “transmitting, …, wherein the second temporary resource patch modifies is configured to modify the one or more settings associated with the second temporary resource patch;” Specification, [0007], recites “…, the temporary resource patch is configured to modify the one or more settings associated with the temporary resource patch.” Specification, [0045], recites “…, the electronic activity processing application 158 can be configured to modify one or more settings associated with a temporary resource patch, …” Finally, specification, [0073], recites “The temporary resource patch can be configured to modify the one or more settings associated with the temporary resource patch.” The written description requirement is not necessarily met when the claim language appears ipsis verbis in the specification. The language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.  Therefore, the limitation “configured to modify the one or more settings associated with the second temporary resource patch” has not been sufficiently described so that one skilled in the art can recognize what is being claimed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 19 recites “preventing transmitting, …, a transmission that indicates the password the user desires to associate with the second temporary resource patch, …;” Specification, [0008] and [0074], recite “… transmit, to the temporary resource patch, a transmission that indicates the password the user desires to associate with the temporary resource patch …” The written description requirement is not necessarily met when the claim language appears ipsis verbis in the specification. The language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.  Therefore, the limitation “transmission that indicates the password the user desires to associate with the second temporary resource patch” has not been sufficiently described so that one skilled in the art can recognize what is being claimed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 19 recites “preventing transmitting, …;” Specification, [0008], recites “… the temporary resource patch is configured to prevent completion of one or more resource transactions without receiving an indication of the password;” specification, [0054], recites “… (e.g., preventing the resource patch 202 from being used outside a pre-determined geographical area) … For example, the data 218 can comprise identifying information of the user to prevent unauthorized persons from utilizing the resource patch 202 to complete a resource transaction, …;” specification, [0070], recites “… and/or the notification can be transmitted to the temporary resource patch to prevent the temporary resource patch from executing the transaction;” and finally, specification, [0074], recites “The temporary resource patch can be configured to prevent completion of one or more resource transactions without receiving an indication of the password.” Therefore, “preventing transmitting” does not appear to be supported by the specification. The language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.  Therefore, the limitation “preventing transmitting” has not been sufficiently described so that one skilled in the art can recognize what is being claimed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 19 recites “transmitting, …, a confirmation that indicates that the temporary resource patch is associated with the password.” Specification, [0008] and [0075], recites “… and transmit, via the resource application, a confirmation that indicates that the temporary resource patch is associated with the password.” The written description requirement is not necessarily met when the claim language appears ipsis verbis in the specification. The language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.  Therefore, the limitation “confirmation that indicates that the temporary resource patch is associated with the password” has not been sufficiently described so that one skilled in the art can recognize what is being claimed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 15-16, and 18-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Antecedent Basis










































Claim 2 recites “associating, … a user of the user device;” There is insufficient antecedent basis for the limitation “user device” in the claims.

Unclear Scope
Claim 15 recites “providing, by a processing device, the temporary resource patch …; receiving, by the processing device, at a first time …; determining, by a processing device, based on the first time…;” The claim is unclear as to if the “processing device” of the “determining” step is referring to the “processing device” of the “receiving” step (“receiving, by the processing device, at a first time …”) or the “processing device” of the “providing” step (“providing, by a processing device, the temporary resource patch …”) Therefore, the scope of the claim is unclear. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 15 recites “confirming, … and allow if the resource allocation is adequate to complete the resource transaction, execute execution …” The claim is missing commas for clarity of the scope of the claim, and therefore, the claim is not clear what performs the “allowing,” as it is not tied to the “processing device.” Therefore, the scope of the claim is unclear. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 19 recites “receiving, via the resource application, …; receiving, from the second temporary resource patch …; and transmitting, via the resource application, …” According to the specification, [0074], this is only performed by the “user device” and/or “resource network” (“A transmission that indicates the password the user desires to associate with the temporary resource patch can be transmitted to the temporary resource patch. For example, the user device and/or the resource network can send the transmission to the temporary resource patch … An indication that the temporary resource patch successfully implemented the password can be received from the temporary resource patch. For example, the user device and/or the resource network can receive the indication.”) Therefore, the claim is not in line with the specification. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103














































The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


























































Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Maeng (U. S. Patent No. US 10902405 B1), herein referred to as Maeng, and in further view of Hanson et al (U. S. Patent Application Publication No. 20150294303 A1), herein referred to as Hanson.
Regarding claims 1, 8, and 15, Maeng discloses a system for electronic completion of a resource transaction using a temporary resource patch, the system comprising: at least one memory device (FIG. 8, item 804, 806, 816, and [Column 17, lines 4-5; lines 12-13; lines 17-26]);
at least one communication device (FIG. 1, item 130, and [Column 4, lines 18-41]) connected to a communications network (FIG. 8, item 826, and [Column 17, lines 50-54]); and
at least one processing device (FIG. 8, item 802, and [Column 17, lines 1-2; lines ]) operatively coupled to the at least one memory device (FIG. 8, item 804, 806, 816, and [Column 17, lines 4-5; lines 12-13; lines 17-26]) (storing executable instructions (FIG. 8, item 824, and [Column 17, lines 17-26; lines 30-39]) that when executed by the at least one processing device causes the at least one processing device to perform the operations of: …
identify a second temporary resource patch associated with the user (FIG. 2, items 220, 222, and [Column 5, lines 31-35])
receive a transmission requesting the temporary resource patch be deactivated (FIG. 6, items 662, 666, and [Column 15, lines 16-20]) and a resource allocation associated with the temporary resource patch be transferred to the second temporary resource patch ([Column 2, lines 42-55]);
transfer the resource allocation to the second temporary resource patch ([Column 2, lines 64-67]; [Column 6, lines 35-46]; [Column 7, lines 58-61]; [Column 8, lines 20-26]; [Column 12, lines 17-21]); 
deactivate the temporary resource patch ([Column 14, lines 10-14; lines 29-31]);
receive a transmission requesting the second temporary resource patch for electronic completion of the resource transaction, wherein the transmission further comprises an active timeframe for the second temporary resource patch activity (FIG. 3, item 320, and [Column 8, lines 29-58]) and a resource allocation for the second temporary resource patch activity (FIG. 3, item 324, and [Column 8, lines 1-4]); 
 	receive, at a first time a request for the resource transaction associated with the second temporary resource patch ([Column 13, lines 18-22]);
 	determine, based on the first time being within the active timeframe and based on     the resource allocation, whether the second temporary resource patch can complete the resource transaction ([Column 13, lines 25-31]);
confirm that the first time is within the active timeframe and is within the resource allocation and allow execution of the resource transaction ([Column 13, lines 31-36]); and
 	deactivate the second temporary resource patch ([Column 13, lines 37-51]).
	Additionally, with respect to claim 8, Maeng discloses a computer program product for electronic completion of a resource transfer using a temporary resource patch, the computer program product comprising a non-transitory computer- readable storage medium (FIG. 8, items 816, 822, and [Column 17, lines 17-49]) having computer-readable program code (FIG. 8, item 824, and [Column 17, lines 17-39]) that when executed by at least one processing device causes the at least one processing device to perform the operations of: …
Additionally, with respect to claim 15, Maeng discloses if the first time is not within the active timeframe ([Column 6, lines 46-50]; [Column 8, lines 37-46]; [Column 13, lines 25-36]; [Column 14, lines 36-42]) or if the resource allocation is not adequate to complete the resource transaction ([Column 3, lines 25-36]; [Column 6, lines 50-52]; [Column 9, lines 4-26]), transmit a notification that indicates that the resource transaction cannot be completed ([Column 13, lines 60-65]; [Column 15, lines 57-63])…
Maeng does not specifically disclose, however, Hanson discloses provide the temporary resource patch for affixing to a user using adhesive, wherein the temporary resource patch communicates with a computing device ([0077]); …
Hanson teaches a wearable device as a payment vehicle. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a wearable device as a payment vehicle, as in Hanson, to improve and/or enhance the technology of transient mobile wallets, as in Maeng, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a wearable device configured to support multiple users that can be utilized as a payment vehicle and that is resistant to conditions that are potentially hazardous to the users’ personal electronic devices. This aids the user when traveling in not being required to carry a wallet and/or a smart phone when making purchases.
Regarding claims 2, 9, and 16, Maeng and Hanson disclose the limitations of claims 1, 8, and 15. Maeng further discloses the system of claim 1, further causing the at least one processing device to perform the operations of: receiving an identifier associated with the second temporary resource patch ([Column 2, lines 56-57]; FIG. 7, item 710, and [Column 15, lines 36-39]);
associating, based on the identifier, the second temporary resource patch with a resource account associated with a user of the user device ([Column 3, lines 43-56]; [Column 12, lines 14-23]); and
transmitting, via a resource application associated with the user device, a notification indicating that the second temporary resource patch is associated with the resource account ([Column 12, lines 1-13]).
Regarding claims 4, 11, and 18, Maeng and Hanson disclose the limitations of claims 1, 8, and 15. Maeng does not specifically disclose, however, Hanson discloses the system of claim 1, further causing the at least one processing device to perform the operations of: receiving an indication to modify     one or more settings associated with the second temporary resource patch, wherein the one or more settings comprise at least one of the resource allocation, the active timeframe, a geographical region where the second temporary resource patch is active, one or more resource accounts associated with the second temporary resource patch, or one or more users associated with the second temporary resource patch ([0142]-[0143]);
transmitting to the second temporary resource patch based on the indication that to modify the one or more settings associated with the second temporary resource patch, a transmission that indicates the one or more settings the user desires to modify, wherein the second temporary resource patch modifies the one or more settings associated with the second temporary resource patch ([0108]-[0109]); and
transmitting a confirmation that indicates that the one or more settings the user desires to modify have been modified (FIG. 6 and FIG. 7, and [0079] and [0108]). 
Additionally, with respect to claim 18, Hanson discloses receiving, by the processing device from the second temporary resource patch, an indication that the one or more settings the user desires to modify have been modified ([0019]); and
Hanson discloses a wearable device as a payment vehicle. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a wearable device as a payment vehicle, as in Hanson, to improve and/or enhance the technology of transient mobile wallets, as in Maeng, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a wearable device configured to support multiple users that can be utilized as a payment vehicle and that is resistant to conditions that are potentially hazardous to the users’ personal electronic devices. This facilitates a financial transaction when utilizing a wearable device as a payment vehicle. The user is also enabled, via an application associated with a mobile communication device to configure limits (e.g., spending limits, purchase amount limits, limits on purchase type or category, or the active time frame to make purchases, etc.) of various types for each account, wearable device, and readable indicia.
Regarding claims 5, 12, and 19, Maeng and Hanson disclose the limitations of claims 1, 8, and 15. Maeng further discloses the system of claim 1, further causing the at least one processing device to perform the operations of: receiving an indication that the second temporary resource patch should be associated with a password ([Column 2, lines 42-55; lines 61-64]); and 
 	preventing completion of one or more resource transactions without receiving an indication of the password ([Column 14, lines 10-17]).  
Additionally, with respect to claim 19, Feng specifically discloses receiving, via the resource application, the password the user desires to associate with the second temporary resource patch (FIG. 3, item 322, and [Column 8, lines 63-64]; [Column 11, lines 20-24]);
preventing transmitting, by the processing device, to the second temporary resource patch, a transmission that indicates the password the user desires to associate with the second temporary resource patch ([Column 13, lines 60-65]), …
receiving, from the second temporary resource patch, an indication that the second temporary resource patch successfully implemented the password ([Column 13, lines 65-67]); and 
transmitting, via the resource application, a confirmation that indicates that the second temporary resource patch is associated with the password ([Column 12, lines 52-64]).
Regarding claims 6, 13, and 20, Maeng and Hanson disclose the limitations of claims 1, 8, and 15. Maeng further discloses the system of claim 1, further causing the at least one processing device to perform the operations of: receiving an indication that the user desires to de activate the second temporary resource patch ([Column 15, lines 8-15]);
transferring the resource allocation to the resource account associated with the user ([Column 2, lines 42-55]);
storing data that indicates that the second temporary resource patch is deactivated ([Column 15, lines 19-30]); and
transmitting a confirmation that indicates that the second temporary resource patch is deactivated (FIG. 6, item 668, and [Column 15, lines 20-23]) and that the resource allocation was transferred to the resource account associated with        the user ([Column 6, lines 35-45]; [Column 7, lines 2-5]). 
Additionally, with respect to claim 20, Maeng specifically discloses transmitting, to a resource network associated with the second temporary resource patch, a notification that indicates that the second temporary resource patch is de-activated ([Column 15, lines 19-23]); and …
Regarding claims 7 and 14, Maeng and Hanson disclose the limitations of claims 1, 8, and 15. Maeng does not specifically disclose, however, Hanson discloses the system of claim 1, wherein the second temporary resource patch is disposable (FIG. [0077] and [0137]). 
Hanson discloses a wearable device as a payment vehicle. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a wearable device as a payment vehicle, as in Hanson, to improve and/or enhance the technology of transient mobile wallets, as in Maeng, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a wearable device configured to support multiple users that can be utilized as a payment vehicle and that is resistant to conditions that are potentially hazardous to the users’ personal electronic devices. This facilitates a financial transaction when utilizing a wearable device as a payment vehicle. By being able to attach and/or affix the wearable device to a user by a variety of means, such as, a bracelet, a ring, a watch, a wristband, an ankle band, a hairband, a headband, a necklace, jewelry, eye glasses, a monocle, a pen, a bracelet charm, a magnetic strip, a stylus, a tag, or directly to the skin, the user is able to overcome exposure to a variety of potentially hazardous conditions.










Conclusion



































































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al (U. S. Patent Application Publication No. 20150195356 A1) – Method of Providing Information by Electronic Device and Electronic Device
Kim recites a method of providing information by an electronic device is provided. The method includes receiving a plurality of contents including first contents and second contents from at least one second application, by a first application executed in the electronic device, and generating third contents, which are different from at least some of the first contents or the second contents based on the first contents or the second contents, by the first application. Kim was not used as prior art as the cited references better taught the claimed subject matter.












































































Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN CHISM/
Examiner, Art Unit 3692


/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692